department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date uil code certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated april 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s you are not engaged primarily in activities which accomplish charitable educational or any other exempt purposes as required by sec_1_501_c_3_-1 your activities more than insubstantially furthered non-exempt purposes and your income inured to the benefit of private shareholders and individuals operated for the benefit of private rather than public interests as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 in addition you contributions to your organization are no longer deductible under sec_170 after july 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ended june 20xx and for all tax years thereafter in accordance with the instructions of the return pursuant to sec_509 of the code your private_foundation_status continues unless your status as such is terminated under sec_507 of the code therefore in addition to filing form_1120 you are required to continue filing form_990-pf and you are still subject_to excise_taxes under chapter of the code until such time as you terminate your private_foundation_status under sec_507 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter constitution avenue nw washington d c publication enclosure sincerely margaret von lienen director eo examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended june 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date april 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catatog number 348098f schedute number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx06 explanations of items issue does facts continue to qualify for exemption under internal_revenue_code sec_501 filed articles of incorporation in the state of as a nonprofit corporation on july 20xx the organization was recognized as exempt under sec_501 and issued a determination_letter on april 20xx the organization was classified as a private_foundation as of september 20xx the board_of the organization consists of family members except for one person the board_of directors and the relationship to the ceo of the organization is shown below the purpose of the organization as stated in the articles of incorporation filed on july 20xx was as follows individual _ is the son of the ceo of the organization operates a single family home for one individual who is severely mentally disabled this form_1023 received by the service on march 20xx states the activities of the organization are as follows the internal_revenue_service requested additional information in a letter dated october 20xx before making a determination on the organization’s exempt status the irs asked specifically if the organization was set up to provide a home for one individual only a letter dated november 20xx was received by the internal_revenue_service that states the home is solely operated managed and set-up for_the_use_of one individual form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx06 the organization provided a letter dated march 20xx to states internal_revenue_service that services for structure and support for is currently in the process of a start-up program to provide support disability is similar to that which we provide is working with the the organization stated they provided services for provide the dates those services were provided organization for a couple of years but did not is the grandson of the ceo of the the organization has not pursued providing services for any individuals other than and law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office treasury regulation regulation sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section regulation sec_1_501_c_3_-1 provides the requirements for the organizational_test regulation sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes regulation sec_1_501_c_3_-1 provides in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 therefore an organization which by the terms of its articles is formed ‘for literary and scientific purposes department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx06 within the meaning of sec_501 of the code shall if it otherwise meets the requirements in this paragraph be considered to have met the organizational_test similarly articles stating that the organization is created solely to receive contributions and pay them over to organizations which are described in sec_501 and exempt from taxation under sec_501 are sufficient for purposes of the organizational_test moreover it is sufficient if the articles set forth the purpose of the organization to be the operation of a school for adult education and describe in detail the manner of the operation of such school in addition if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test see subparagraph of this paragraph for rules relating to construction of terms regulation sec_1_501_c_3_-1 provides an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage ina manufacturing business’ or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code it engages primarily in activities which accomplish one or more of such regulation sec_1_501_c_3_-1 provides the requirements for the operational_test regulation sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulation sec_1_501_c_3_-1 provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 the fact that the actual operations of such an organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test similarly such an organization will not meet the organizational_test as a result of statements or other evidence that the members thereof intend to operate only in furtherance of one or more exempt purposes regulation sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests regulation sec_1_501_a_-1 states the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization publish no irs gov department of the treasury-internal revenue service catalog number 20810w form 886-a page schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx06 explanations of items wendy l parker rehabilitation foundation inc v c i r t c memo states the organization was issued an adverse_ruling for their exempt status under sec_501 because a child of the founder and chief operating officer of the foundation is a substantial beneficiary of the services contemplated by the organization this constitutes inurement which is prohibited under code sec_501 and the regulations thereunder the organization anticipated disbursing percent of its funds for the benefit of wendy parker a recovering coma patient taxpayer’s position position is they are not opposed to revocation of their exempt status as long as they could continue to operate as they are presently government’s position the organization’s primary activity is providing a single_person residence for organization also provides comprehensive for severely developmentally disabled the care is provided by employees and contractors and the who is to be exempt from federal_income_tax under sec_501 an organization must be organized and operated for exempt purposes per the law above the articles limit the purposes of the organization to one or more exempt purposes as required under regulation sec_1_501_c_3_-1 the articles also state no part of the net_earnings shall inure to the benefit of or be distributed to its members trustees directors officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of sec_501 purposes the vast majority of the income for welfare the money from the state is for the care of provide documentation to the state detailing the expenditures to ensure it was for funds provided from the state inure to the benefit of is from the state of a private person department of thus the exclusively the organization must in addition to meet regulation sec_1_501_c_3_-1 above it is necessary for an organization to establish that it is not operated for the benefit of private interests such as designated individuals such as the creator or his family this organization was formed strictly for the purpose of caring for the creator’s son once again rehabilitation foundation v commissioner tc memo in which a recovering coma patient was the sole recipient of the organization’s funds was the creator's grandson this case is similar to wendy parker although the organization did care for for approximately two years for the above reasons the organization is operated for private interests and does not meet the requirements for exemption under internal_revenue_code sec_501 conclusion department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx06 the exempt status of not operating for exempt purposes under sec_501 is to be revoked effective july 20xx because the organization is the organization is liable to file forms for the tax period ended june 20xx and for all subsequent periods you are considered to be a taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period in accordance with sec_6104 of the internal_revenue_code state charity officials will be notified of the revocation form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
